Citation Nr: 0519523	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for a 
psychiatric disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Appellant (the veteran) had active service from November 1966 
to October 1968.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).  

Procedural history

The veteran was granted service connection for a conversion 
reaction in a March 1970 rating decision; and a 10 percent 
disability rating was assigned.  

In December 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service-connected conversion reaction.  In a June 2002 
rating decision, the RO denied the claim, and re-designated 
the service-connected disability as anxiety disorder not 
otherwise specified (herinafter referred to as psychiatric 
disorder).  The veteran disagreed with the June 2002 rating 
decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in March 
2003.  

The veteran testified at a Travel Board hearing chaired by 
the undersigned Veterans Law Judge in May 2005.  The 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran's service-connected psychiatric disorder is 
manifested by complaints of nervousness, anxiety, 
irritability, social withdrawal, and easy startle reaction.  
Objective clinical findings include extreme anxiety and 
depression, mild to moderate overall symptoms, with GAF 
scores of 65 and 75.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but not 
higher, for the veteran's service-connected psychiatric 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9413 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected psychiatric disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 rating decision, by the January 
2003 statement of the case (SOC), and by the May 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  More significantly, 
a letter was sent to the veteran in September 2003, with a 
copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  That letter 
explained in detail the elements that must be established in 
order to grant an increased disability rating; it enumerated 
the evidence already received; and it provided a description 
of the evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
September 2003 VCAA letter, the RO informed the veteran that 
the RO would get such things as "[r]elevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  On your behalf, VA will make reasonable 
efforts to get the following evidence:  Relevant records not 
held by a Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The September 2003 letter told the 
veteran to "give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  More 
specifically, the veteran was told to "[p]lease complete and 
return VA Form 21-4142 in order that we may obtain the 
medical records of Dr. [B.P] from 08-12-01[...]Also return a VA 
Form 21-4142 for any non-VA medical provider who has treated 
you for your anxiety disorder."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the September 2003 letter 
did not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), a similar letter sent in 
December 2001 did request that he "tell us about any 
additional information or evidence that you want us to try to 
get for you"  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) [a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation].  

The Board finds that, together, the September 2003 letter and 
December 2001 letter properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the September 2003 letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case with respect to the September 2003 letter, the 
December 2001 letter noted above also included all of the 
required elements, and it was sent prior the initial 
adjudication of the veteran's claim.  Moreover, following 
receipt of the September 2003 letter, the veteran was 
afforded ample opportunity to respond and to submit or 
identify evidence pertinent to his claim.  His claim was 
again adjudicated by the RO in a May 2004 SSOC.  

In any event, the Court recently held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) that 
timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Dr. B.P. 
at Plainville Family Practice, and the RO requested and 
obtained those records.  The RO also obtained the veteran's 
service medical records, and VA outpatient treatment records.  
The veteran was afforded recent VA examinations in March 2002 
and April 2004.  There is no indication that there exists any 
evidence with a bearing on this case that has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a BVA Travel Board hearing, 
and he presented personal testimony before the undersigned 
Veterans Law Judge in May 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Specific schedular criteria

Effective November 7, 1996, the provisions of Diagnostic Code 
9413 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9413 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Words such as "slight", "moderate" and "serious" are not 
defined in the VA Schedule for Rating Disabilities [or in the 
DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2004).  
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2004).  He essentially contends that 
the symptomatology associated with his psychiatric disability 
is more severe than is contemplated by the currently assigned 
rating.  


Mittleider concerns

The Board notes that in addition to a psychiatric disorder, 
the veteran has been diagnosed with alcohol abuse.  Governing 
regulations provide that no compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2004); see also VAOPGPREC 2-97 (January 16, 1997).  The law 
also precludes compensation for primary alcohol abuse 
disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2001).

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected pathology contributes to the veteran's overall 
level of symptomatology and whether the evidence provides a 
sufficient basis for the Board to distinguish such symptoms.  

It is clear from the May 2002 and April 2004 examinations 
that the veteran's alcohol abuse contributes significantly to 
the current disability picture.  The April 2005 examiner 
noted that the veteran was not taking his medication for 
anxiety because of his drinking.  The May 2002 examiner found 
that the veteran's signs and symptoms would likely improve if 
he discontinued his daily consumption of alcohol and 
regularly took his medication as prescribed.  However, 
neither VA examiner provided an adequate basis (such as GAF 
scores) by which the Board can now distinguish the symptoms 
attributable to alcohol abuse from those attributable to the 
service-connected anxiety disorder.  Therefore, in addressing 
the proper evaluation of the service-connected disorder, the 
Board will consider all of the veteran's psychiatric 
symptoms.
  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9413 [anxiety disorder] 
(2004).  Diagnostic Code 9413 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case.  Both the May 2002 and April 2004 VA examiners 
diagnosed an anxiety disorder.  Moreover, with the exception 
of eating disorders, all mental disorders are rated under the 
same criteria in the rating schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9413.

Schedular rating

The Board will now apply the selected diagnostic code to the 
evidence pertinent to this issue.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. §§ 4.1, 4.41 (2004)  [history of 
injury]; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is consistent with 
that enumerated for a 30 percent rating.  

Although many of the symptoms displayed by the veteran, as 
reflected in the medical findings of record, are no more than 
mild in degree or transient in nature, the Board notes 
primarily a finding of extreme anxiety and depression, and 
mild to moderate symptoms overall, as suggesting that the 
veteran's anxiety disorder is worse than is reflected by the 
current 10 percent rating.  It is the judgment of the Board 
that application of the schedular criteria to the veteran's 
symptoms more appropriately warrants a 30 percent rating, but 
that the evidence does not reflect such social or industrial 
impairment so as to warrant a 50 percent or higher rating.  
See 38 C.F.R. § 4.7 (2004).

With respect to the criteria for the 30 percent level, the 
veteran clearly suffers from anxiety.  He reported in a 
January 2002 VA Form 21-4138 that loud music makes him jump.  
He stated that he can never relax; and is always on alert.  
He complained to the April 2004 VA examiner of ongoing daily 
worries and anxieties about many different topics.  He 
stated, "I'm just nervous.  Everything startles me.  The 
veteran reported that he actively tries not to worry and 
dismisses concerns, but that he is unsuccessful.  The veteran 
reported that he suffers from restlessness or feeling keyed 
up or on edge, as well as irritability.  He stated at his May 
2005 hearing that noises really bother and scare him.  He 
also complained of irritability; and the Board notes that the 
May 2002 VA examiner reported that the veteran was arrested 
in approximately 2000 for assault.  

In terms of overall assessments of the level of anxiety 
suffered by the veteran, there is some disagreement.  The May 
2002 VA examiner found that the veteran experiences some mild 
social impairment due to mild symptoms.  The April 2004 VA 
examiner found that the veteran's anxiety disorder was of 
mild to moderate severity.  In his September 2002 evaluation, 
Dr. B.P. found that the veteran suffered extreme anxiety and 
depression.  

The Board acknowledges that the use of terminology such as 
"extreme" and "mild" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).  Indeed, the rating criteria provide no 
indication that "extreme" impairment corresponds to a 30 
percent rating or to any particular rating.  However, the 
Board believes that the assessments of Dr. B.P. and the April 
2004 examiner, as well as the veteran's description of his 
symptoms brings the evidence into approximate balance with 
respect to whether his symptoms are worse than "mild or 
transient" as contemplated for the 10 percent level.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

Thus, even though all of the criteria for the assignment of a 
30 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's anxiety 
disorder is in fact more serious than the "mild or transient 
symptoms," and more closely approximates "occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal)" as contemplated by the 30 percent 
disability rating.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2004).  

The Board notes that the criteria for the 30 percent level 
specifically mention occupational tasks and work efficiency; 
and, as will be discussed in more detail below, the veteran's 
symptomatology is predominantly social in nature, this does 
not preclude entitlement to a 30 percent rating.  The Court, 
in Mauerhan v. Principi, 16 Vet. App. 436 (2002), held that 
the rating criteria for mental disorder are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
The Board finds that the type and degree of symptoms 
demonstrated in the evidence warrants a 30 percent rating.  
Therefore, to that extent, the appeal is granted.  

However, the evidence does not support a conclusion that the 
veteran has symptoms of occupational and social impairment 
with reduced reliability and productivity that would warrant 
the assignment of a 50 percent disability rating, or any 
rating higher than 30 percent.  

The evidence does not show such symptoms as flattened affect.  
In the May 2002 VA examination, the veteran's affect was 
described as euthymic.  The April 2004 examiner described his 
affect as congruent and reactive.  

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  The April 2004 VA 
examiner reported that the veteran's speech was within normal 
limits for rate, rhythm, and content.  The May 2002 VA 
examiner found the veteran's speech to be clear with no 
errors in articulation.  

While the evidence clearly shows anxiety, the Board can 
identify no specific finding or description of panic or panic 
attacks of any kind.  Indeed, the May 2002 VA examiner noted 
that the veteran denied signs and symptoms of panic.

The evidence is not consistent with difficulty in 
understanding complex commands or impairment of short-and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  The April 2004 VA 
examiner found that the veteran's attention and concentration 
were good when he was focused on a specific task.  At other 
times the veteran's concentration appeared somewhat poor, 
such as when he was asked for specific dates of events, 
either during his military history or since.  However, the 
examiner's overall impression was not of a memory impairment, 
but of a gentleman who was somewhat preoccupied with other 
thoughts.  

The evidence is not consistent with impaired judgment or 
impaired abstract thinking.  The April 2004 VA examiner found 
no evidence of a formal thought disorder, and found the 
veteran's judgment to be good.  His insight appeared to be 
fair.  The May 2002 VA examiner also found the veteran's 
judgment to be good.

The evidence is not consistent with disturbances of 
motivation and mood.  The April 2004 VA examiner noted that 
during the evaluation the veteran described his mood as, "I 
guess it's fine."  The May 2002 VA examiner noted that the 
veteran's mood was "good."  He also reported that the veteran 
denied signs and symptoms of depression, mania, impulse 
control problems, panic, agoraphobia, obsessive-compulsive 
disorder, and generalized anxiety disorder.

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  The 
veteran reported to the April 2004 VA examiner that he has 
had a positive and steady employment history since the 
military.  He has been employed with the U.S. Post Office 
since 1984.  While the veteran used to have difficulty 
maintaining his temper and working around others, according 
to the veteran, he is currently having no trouble with 
irritability or dealing with others on the job.  The veteran 
reported that he has few friends, and does not socialize with 
others.  However, the examiner noted that the major reason 
that the veteran does not socialize more is that he is 
working 72 hours per week, taking advantage of as much 
overtime pay as he can.  The veteran reported that his 
symptoms, while distressing, do not impair his ability to 
perform his work duties, attend to routine daily living 
needs, or attend to his responsibilities to care for his 
elderly mother.  

The veteran told the May 2002 VA examiner that, after leaving 
active duty, he worked as a construction foreman from ages 17 
to 36 with two separate companies during the summers.  During 
the winters at that same age he worked delivering oil.  He 
has worked for the postal service since 1984.  He denied 
periods of unemployment, ever being fired, or having 
interpersonal problems that interfered with his job 
performance.  He stated he currently works full time or more 
and that he loves work.  He stated at his May 2005 hearing 
that he pretty much gets along with everyone at work.  

The veteran told the May 2002 examiner that he has many 
friends but said he rarely socializes with them due to 
limited time and having to spend his time dealing with 
problems with his son.  The veteran reported that he does go 
out to eat with family members.  He is able to go out of his 
home without difficulties.  However, he stated he frequently 
prefers to spend his time at home alone.  Though he dislikes 
crowds he said he is willing to shop in malls and will not 
avoid activities due to crowds.  

Based on the evidence reported above, the Board finds, while 
the veteran does appear to prefer to be alone and clearly 
stated that he dislikes crowds, he appears to be highly 
functional in either a work or social environment.  Such 
evidence does not support a finding of difficulty in 
establishing effective work and social relationships.

The Board has considered the Court's holding in Mauerhan, 16 
Vet. App. 436 with respect to the 50 percent level.  However, 
the Board has identified no symptomatology or other aspect of 
the veteran's service-connected PTSD that would enable it to 
conclude that the type and degree of symptomatology 
contemplated for a 50 percent or higher rating were 
approximated, and the veteran has pointed to no such 
symptomatology.  Indeed, the veteran has made no specific 
argument with respect to entitlement to a 50 percent or 
higher rating.

In denying a 50 percent or higher rating, the Board places 
great weight on the evaluations of the trained psychiatrists 
who have interviewed the veteran.  The GAF scores assigned 
have ranged from 65 to 70, which are generally consistent 
with mild to transient impairment.  These GAF scores appear 
to be based on the veteran's reported symptomatology.  There 
have been assigned no lower GAF scores and there is no 
indication of behavior or impairment in functioning 
consistent with lower GAF scores.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 50 percent or higher rating, and the veteran himself 
does not appear to contend that his thought processes are 
impaired to that extreme.

Extraschedular ratings

The Board notes in passing that the veteran has not in 
connection with this appeal indicated or presented evidence 
to support the premise that his service-connected anxiety 
disorder results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his anxiety disorder is in 
order, he may raise this with the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports an increased 
30 percent evaluation for the veteran's service-connected 
anxiety disorder; however, a preponderance of the evidence is 
against a rating higher than 30 percent.  To that extent, the 
benefit sought on appeal is accordingly granted.


ORDER

An increased evaluation of 30 percent for the veteran's 
service-connected anxiety disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


